PER CURIAM.
Roberto Vazquez alleges multiple error for his convictions in three separate cases. The only point with merit that is presented is the imposition of sentence for possession with intent to sell and sale or delivery; both charged in the same information. In that respect the appellant is correct in his contention that he may not be sentenced on both these charges arising from a single transaction. State v. Monroe, 406 So.2d 1115 (Fla.1981); State v. Hegstrom, 401 So.2d 1343 (Fla.1981).
Accordingly, we vacate the sentence imposed for possession of cocaine in Case No. 80-4144 and otherwise affirm in all respects. Rodriguez v. State, 395 So.2d 555 (Fla. 2d DCA 1981); Drayton v. State, 372 So.2d 983 (Fla. 3d DCA 1979).
Affirmed as modified.